UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06190) Exact name of registrant as specified in charter:	Putnam International Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (99.7%) (a) Shares Value Australia (2.7%) Macquarie Group, Ltd. 378,534 $11,402,394 Origin Energy, Ltd. 514,271 7,111,645 Telstra Corp., Ltd. 3,278,064 11,171,464 Belgium (1.4%) Anheuser-Busch InBev NV 215,789 15,765,559 Brazil (2.1%) Cia Hering 246,300 6,361,744 Itau Unibanco Holding SA ADR (Preference) 364,800 7,000,512 Localiza Rent a Car SA 496,900 9,146,150 Canada (1.9%) Agrium, Inc. 107,660 9,292,144 Canadian Natural Resources, Ltd. 340,000 11,269,136 China (4.6%) Baidu, Inc. ADR (NON) 51,100 7,448,847 Brilliance China Automotive Holdings, Inc. (NON) 4,640,000 5,019,091 China Mobile, Ltd. 805,500 8,863,503 China National Materials Co., Ltd. 18,732,000 7,598,406 Industrial and Commercial Bank of China, Ltd. 15,374,000 9,918,646 PCD Stores Group, Ltd. 14,454,000 2,047,427 Perfect World Co., Ltd. ADR (NON) 339,000 5,485,020 Zhongpin, Inc. (NON) 343,772 3,867,435 France (9.3%) AXA SA 562,039 9,317,419 Christian Dior SA 144,193 22,125,283 Sanofi 400,386 31,094,510 Technip SA 126,165 14,862,955 Valeo SA 234,179 12,280,597 Vinci SA 226,830 11,828,653 Germany (12.1%) Allianz SE 119,068 14,207,921 Biotest AG-Vorzugsaktien (Germany) 78,319 4,663,872 Deutsche Bank AG 348,621 17,345,173 Deutsche Post AG 1,241,445 23,900,243 Kabel Deutschland Holding AG (NON) 230,526 14,238,123 Lanxess AG 184,922 15,286,153 MTU Aero Engines Holding AG 178,675 14,390,864 Porsche Automobil Holding SE (Preference) 248,110 14,642,512 Siemens AG 140,866 14,201,315 Hong Kong (1.4%) Henderson Land Development Co., Ltd. 1,633,000 9,010,830 Sands China, Ltd. 1,546,400 6,043,775 India (0.4%) Housing Development Finance Corp. 309,043 4,084,378 Ireland (3.6%) Covidien PLC 224,200 12,259,256 Kerry Group PLC Class A 260,741 12,066,931 WPP PLC 1,081,587 14,782,845 Israel (0.9%) Teva Pharmaceutical Industries, Ltd. ADR 224,000 10,093,440 Italy (2.0%) Fiat SpA (S) 2,212,498 13,007,161 UniCredit SpA 1,733,228 8,682,391 Japan (19.5%) Aisin Seiki Co., Ltd. 507,600 17,821,501 Astellas Pharma, Inc. 201,300 8,268,938 Canon, Inc. 181,500 8,573,940 Inpex Corp. 2,653 17,917,446 Japan Tobacco, Inc. 2,368 13,331,980 Jupiter Telecommunications Co., Ltd. 3,208 3,213,039 Konami Corp. 425,100 12,048,866 Lawson, Inc. 230,300 14,496,351 Mitsubishi Electric Corp. 1,341,000 11,859,514 Mitsubishi UFJ Financial Group, Inc. 4,220,900 21,010,158 Nippon Telegraph & Telephone (NTT) Corp. 318,700 14,458,361 Nissan Motor Co., Ltd. 1,666,800 17,741,341 ORIX Corp. 216,720 20,684,886 Sumitomo Heavy Industries, Ltd. 1,247,000 6,930,289 Tokyo Gas Co., Ltd. 3,560,000 16,774,194 Yamada Denki Co., Ltd. 132,180 8,256,260 Malaysia (0.6%) AirAsia Bhd 5,349,100 6,023,958 Netherlands (1.1%) ING Groep NV GDR (NON) 1,383,931 11,530,390 Norway (0.9%) DnB NOR ASA 780,143 10,027,915 Russia (1.8%) Gazprom OAO ADR 684,671 8,352,986 Sberbank of Russia ADR (NON) 871,936 11,195,658 South Korea (1.5%) SK Hynix, Inc. 222,430 5,742,092 Samsung Electronics Co., Ltd. 10,017 11,271,943 Spain (0.7%) Grifols SA (NON) 336,498 7,180,596 Taiwan (1.2%) Hon Hai Precision Industry Co., Ltd. 3,330,000 12,918,565 Turkey (0.6%) Turkiye Vakiflar Bankasi Tao 3,390,782 6,430,367 United Kingdom (24.2%) Associated British Foods PLC 760,151 14,833,519 Barclays PLC 4,485,394 16,877,757 BG Group PLC 992,982 22,998,232 Centrica PLC 2,317,517 11,728,539 Compass Group PLC 1,325,870 13,901,387 Kingfisher PLC 2,799,579 13,733,809 Pearson PLC 562,733 10,486,071 Prudential PLC 1,518,226 18,152,319 Rio Tinto PLC 540,250 29,777,933 Royal Bank of Scotland Group PLC (NON) 14,855,860 6,567,806 Royal Dutch Shell PLC Class A 629,232 21,975,993 SSE PLC 790,484 16,803,609 Standard Chartered PLC 383,888 9,578,856 Tullow Oil PLC 483,577 11,811,068 Vodafone Group PLC 7,792,572 21,463,398 WM Morrison Supermarkets PLC 2,113,564 10,074,330 Xstrata PLC 832,866 14,227,575 United States (5.2%) Accenture PLC Class A 98,900 6,379,050 ACE, Ltd. 108,000 7,905,600 Apple, Inc. (NON) 23,200 13,907,704 Beam, Inc. 87,700 5,136,589 CF Industries Holdings, Inc. 45,000 8,219,250 Tyco International, Ltd. 275,918 15,501,114 Total common stocks (cost $994,185,842) U.S. TREASURY OBLIGATIONS (—%) (a) (i) Principal amount Value U.S. Treasury Inflation Protected Notes 1 7/8s, July 15, 2013 $104,856 $110,802 Total U.S. treasury Obligations (cost $110,802) SHORT-TERM INVESTMENTS (0.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 3,976,075 $3,976,075 Putnam Money Market Liquidity Fund 0.11% (e) 1,266,314 1,266,314 U.S. Treasury Bills zero%, September 6, 2012 (i) $30,000 29,985 U.S. Treasury Bills with effective yields ranging from 0.164% to 0.192%, March 7, 2013 (SEGSF) 980,000 978,434 U.S. Treasury Bills with an effective yield of 0.150%, February 7, 2013 (SEGSF) 140,000 139,798 Total short-term investments (cost $6,390,525) TOTAL INVESTMENTS Total investments (cost $1,000,687,169) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $312,198,917) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/18/12 $2,966,913 $3,085,028 $(118,115) British Pound Sell 4/18/12 1,706,502 1,701,502 (5,000) Canadian Dollar Buy 4/18/12 461,031 466,453 (5,422) Canadian Dollar Sell 4/18/12 461,031 460,580 (451) Euro Buy 4/18/12 2,836,426 2,806,474 29,952 Euro Sell 4/18/12 2,836,426 2,835,289 (1,137) Norwegian Krone Sell 4/18/12 2,707,966 2,744,812 36,846 Swedish Krona Buy 4/18/12 3,389,490 3,355,466 34,024 Swiss Franc Buy 4/18/12 7,257,659 7,233,056 24,603 Barclays Bank PLC British Pound Sell 4/18/12 2,271,551 2,264,185 (7,366) Canadian Dollar Buy 4/18/12 1,222,332 1,198,348 23,984 Euro Buy 4/18/12 3,513,856 3,512,394 1,462 Hong Kong Dollar Buy 4/18/12 3,730,202 3,733,233 (3,031) Japanese Yen Sell 4/18/12 4,067,791 4,148,842 81,051 Norwegian Krone Sell 4/18/12 2,165,973 2,196,683 30,710 Singapore Dollar Buy 4/18/12 7,133,612 7,165,047 (31,435) Swedish Krona Buy 4/18/12 894,549 885,484 9,065 Swiss Franc Buy 4/18/12 6,912,415 6,887,917 24,498 Citibank, N.A. Australian Dollar Buy 4/18/12 3,181,900 3,308,267 (126,367) British Pound Sell 4/18/12 2,664,830 2,656,406 (8,424) Danish Krone Buy 4/18/12 11,176,823 11,082,465 94,358 Euro Buy 4/18/12 1,603,743 1,586,692 17,051 Euro Sell 4/18/12 1,603,743 1,602,847 (896) Hong Kong Dollar Buy 4/18/12 3,373,515 3,376,374 (2,859) Norwegian Krone Sell 4/18/12 161,687 183,501 21,814 Singapore Dollar Buy 4/18/12 10,978 11,029 (51) Swedish Krona Buy 4/18/12 933,507 924,344 9,163 Swiss Franc Buy 4/18/12 7,628,054 7,603,203 24,851 Credit Suisse AG Australian Dollar Buy 4/18/12 1,300,474 1,352,285 (51,811) British Pound Sell 4/18/12 3,111,368 3,102,427 (8,941) Canadian Dollar Buy 4/18/12 810,812 820,196 (9,384) Canadian Dollar Sell 4/18/12 810,812 809,996 (816) Euro Buy 4/18/12 2,631,157 2,629,935 1,222 Euro Sell 4/18/12 2,631,157 2,603,155 (28,002) Japanese Yen Sell 4/18/12 2,825,719 2,881,986 56,267 Norwegian Krone Sell 4/18/12 2,220,184 2,250,654 30,470 Swedish Krona Buy 4/18/12 4,732,975 4,684,042 48,933 Swiss Franc Buy 4/18/12 8,170,406 8,141,181 29,225 Deutsche Bank AG Australian Dollar Buy 4/18/12 948,572 984,933 (36,361) Australian Dollar Sell 4/18/12 948,572 967,660 19,088 British Pound Sell 4/18/12 2,264,994 2,257,763 (7,231) Euro Sell 4/18/12 7,404,505 7,401,149 (3,356) Swedish Krona Buy 4/18/12 2,810,612 2,781,151 29,461 Swiss Franc Buy 4/18/12 7,764,778 7,738,285 26,493 Goldman Sachs International Australian Dollar Buy 4/18/12 3,857,989 4,012,289 (154,300) British Pound Sell 4/18/12 3,052,192 3,042,467 (9,725) Euro Buy 4/18/12 2,729,057 2,728,045 1,012 Euro Sell 4/18/12 2,729,057 2,699,993 (29,064) Japanese Yen Buy 4/18/12 288,666 294,421 (5,755) Japanese Yen Sell 4/18/12 288,666 286,718 (1,948) Norwegian Krone Buy 4/18/12 1,235,425 1,252,246 (16,821) Norwegian Krone Sell 4/18/12 1,235,425 1,224,135 (11,290) Swedish Krona Buy 4/18/12 1,832,089 1,813,264 18,825 HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 2,852,335 2,960,483 (108,148) British Pound Sell 4/18/12 266,291 265,497 (794) Euro Sell 4/18/12 7,804,641 7,794,842 (9,799) Hong Kong Dollar Buy 4/18/12 8,451,792 8,452,092 (300) Norwegian Krone Buy 4/18/12 396,031 392,398 3,633 Norwegian Krone Sell 4/18/12 396,031 401,687 5,656 Swiss Franc Buy 4/18/12 7,939,394 7,913,528 25,866 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/18/12 492,124 502,041 (9,917) Australian Dollar Sell 4/18/12 492,124 511,800 19,676 British Pound Sell 4/18/12 3,757,024 3,745,053 (11,971) Euro Sell 4/18/12 2,024,685 2,033,099 8,414 Hong Kong Dollar Buy 4/18/12 5,657,202 5,660,598 (3,396) Japanese Yen Sell 4/18/12 5,630,094 5,627,241 (2,853) Norwegian Krone Buy 4/18/12 9,294,003 9,417,363 (123,360) Singapore Dollar Buy 4/18/12 12,205,468 12,259,449 (53,981) Swedish Krona Buy 4/18/12 3,322,449 3,286,248 36,201 Swiss Franc Buy 4/18/12 6,458,257 6,435,831 22,426 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/18/12 185,619 264,471 (78,852) British Pound Sell 4/18/12 5,258,490 5,305,084 46,594 Canadian Dollar Buy 4/18/12 2,653,932 2,691,644 (37,712) Euro Sell 4/18/12 4,677,316 4,677,440 124 Japanese Yen Buy 4/18/12 94,823 96,778 (1,955) Japanese Yen Sell 4/18/12 94,823 94,186 (637) Swedish Krona Buy 4/18/12 1,279,239 1,265,187 14,052 Swiss Franc Buy 4/18/12 8,836,076 8,809,040 27,036 State Street Bank and Trust Co. Australian Dollar Buy 4/18/12 3,298,856 3,430,315 (131,459) Canadian Dollar Buy 4/18/12 1,780,079 1,778,394 1,685 Canadian Dollar Sell 4/18/12 1,780,079 1,801,428 21,349 Euro Sell 4/18/12 8,267,464 8,263,857 (3,607) Israeli Shekel Sell 4/18/12 2,340,734 2,276,321 (64,413) Norwegian Krone Buy 4/18/12 362,826 356,660 6,166 Norwegian Krone Sell 4/18/12 362,827 368,074 5,247 Swedish Krona Buy 4/18/12 182,179 180,403 1,776 UBS AG Australian Dollar Buy 4/18/12 1,162,733 1,186,186 (23,453) Australian Dollar Sell 4/18/12 1,162,733 1,208,820 46,087 British Pound Sell 4/18/12 3,975,494 3,962,405 (13,089) Euro Sell 4/18/12 5,306,729 5,303,886 (2,843) Norwegian Krone Buy 4/18/12 357,333 362,353 (5,020) Norwegian Krone Sell 4/18/12 357,333 351,171 (6,162) Swedish Krona Buy 4/18/12 4,035,363 3,994,258 41,105 Swiss Franc Buy 4/18/12 7,977,065 7,950,199 26,866 Westpac Banking Corp. Australian Dollar Buy 4/18/12 545,380 578,523 (33,143) British Pound Sell 4/18/12 2,783,981 2,774,972 (9,009) Canadian Dollar Sell 4/18/12 3,883,381 3,928,262 44,881 Euro Sell 4/18/12 3,033,693 3,032,341 (1,352) Japanese Yen Buy 4/18/12 233,794 232,224 1,570 Japanese Yen Sell 4/18/12 233,794 238,488 4,694 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,093,087,654. (b) The aggregate identified cost on a tax basis is $1,006,053,062, resulting in gross unrealized appreciation and depreciation of $155,277,918 and $65,540,807, respectively, or net unrealized appreciation of $89,737,111. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,734,414. The fund received cash collateral of $3,976,075, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,464 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $213,356,280 and $216,705,239, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $881,831 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 21.1% Consumer discretionary Industrials Energy Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $443,000,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $611,019 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $454,321. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $29,685,503 $— $— Belgium 15,765,559 — — Brazil 22,508,406 — — Canada 20,561,280 — — China 50,248,375 — — France 101,509,417 — — Germany 132,876,176 — — Hong Kong 15,054,605 — — India 4,084,378 — — Ireland 39,109,032 — — Isreal 10,093,440 — — Italy 21,689,552 — — Japan 213,387,064 — — Malaysia 6,023,958 — — Netherlands 11,530,390 — — Norway 10,027,915 — — Russia 19,548,644 — — South Korea 17,014,035 — — Spain 7,180,596 — — Taiwan 12,918,565 — — Turkey 6,430,367 — — United Kingdom 264,992,201 — — United States 57,049,307 — — Total common stocks — — U.S. Treasury Obligations $— $110,802 $— Short-term investments 1,266,314 5,124,292 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(287,052) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,135,532 $1,422,584 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012
